Petitioner, Louis H. Folse, brought this action for the purpose of having declared null and void the Democratic Primary Election held on January 16, 1940, insofar as was concerned the Democratic nomination for the office of representative for the Parish of St. Bernard.
From a judgment maintaining an exception of no right or cause of action and dismissing the suit, plaintiff appealed to this court.
There has been filed with us a stipulation of counsel reading as follows:
"It is hereby agreed and stipulated that the above numbered and entitled appeal, which is pending in this Honorable Court involves the same identical questions of law and of facts as were involved in case No. 35719 of the Supreme Court of Louisiana, entitled Manuel Molero v. Celestin F. Rowley, 194 So. 7, and which case was decided by the Supreme Court of Louisiana on Friday, February 9th, 1940.
"It is further agreed and stipulated by the attorneys representing the appellant and appellee that the above numbered and entitled cause is now submitted to this Honorable Court on the record herein and on the decision rendered and decree rendered by the Supreme Court of Louisiana, No. 35719, Manuel Molero v. Celestin F. Rowley, 194 So. 7, and decided on February 9th, 1940, a copy of which decree is made part of this record.
       "(Signed) A. Giffen Levy,
                "Attorney for Appellant.
                "R. A. Dowling,
                "Attorney for Appellee."

In the case referred to, to-wit, Manuel Molero v. Celestin F. Rowley, 194 So. 7, Supreme Court, the decree of the Supreme *Page 11 
Court affirmed the judgment maintaining the exceptions. Accordingly, and in view of the stipulation, it is ordered, adjudged and decreed that the judgment appealed from be and it is affirmed at the cost of appellant.
  Affirmed. *Page 35